Exhibit 10.1

 

LEASE TERMINATION AGREEMENT

 

This Lease Termination Agreement (the “Agreement”) is made and entered into to
be effective as of December 15, 2004, (the “Effective Date”), by and between
Columbus Regional Airport Authority, a port authority organized and existing
under Chapter 4582 of the Ohio Revised Code (“Landlord”), and AirNet Systems,
Inc., an Ohio corporation (“Tenant”).

 

Background Information

 

A.                                   Landlord and Tenant are currently parties
to the following described lease (the “Lease”) relating to real property located
at Port Columbus International Airport and more particularly described in the
Lease (the “Leased Premises”):

 

Lease Agreement between the City of Columbus and Jerry G. Mercer dated
October 4, 1984, as modified by (a) Modification #1 dated June 11, 1985, (b)
Modification #2 dated June 11, 1986, (c) Modification #3 dated May 15, 1987, (d)
Modification #4 dated August 17, 1989, (e) Modification #5 dated December 15,
1994 and (f) Modification #6 dated September 1, 2002.

 

B.                                     Landlord and Tenant have entered into a
new lease pursuant to which Tenant is leasing from Landlord an approximately
8.098 acre site at Rickenbacker International Airport (“Rickenbacker”) upon
which Tenant will be conducting its aeronautical operations.

 

C.                                     Landlord is on this date purchasing from
Tenant certain Leasehold improvements (the “Leasehold Improvements”) owned by
Tenant and located on the Leased Premises, and in connection with said purchase,
and in order to facilitate Tenant’s relocation of its aeronautical operations to
Rickenbacker, Landlord and Tenant have agreed to terminate the Lease in
accordance with the terms and conditions hereinafter set forth.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements hereinafter set forth, the parties hereby covenant and agree as
follows, intending to be legally bound hereby:

 

1.                                       Termination of Lease.  The parties
hereby agree that (a) the term of the Lease shall end at midnight on the
Effective Date hereof, and (b) all rights-of-first refusal in favor of Tenant to
lease the Leased Premises and certain adjoining premises are hereby extinguished
and of no further force or effect.

 

2.                                       Vacation and Surrender; Acceptance. 
Landlord hereby acknowledges that Tenant has fully vacated and surrendered the
Leased Premises and Leasehold Improvements to Landlord, and Landlord hereby
accepts such surrender.

 

--------------------------------------------------------------------------------


 

3.                                       Releases.  Except as specifically
provided to the contrary in Paragraph 4 hereof, Tenant hereby releases Landlord
from any and all further liability under the Lease and Landlord hereby releases
Tenant from any and all further liability under the Lease.

 

4.                                       Surviving Obligations.  Notwithstanding
the termination of the Lease and the releases set forth in Paragraph 3 hereof,
the parties acknowledge and agree that the following obligations and agreements
(but only the following obligations and agreements) shall survive the
termination of the Lease and Tenant’s vacation and surrender of the Leased
Premises:

 

(a)                       Final Activity Report.  Not later than 20 days
following the end of the month during which Tenant vacates the Leased Premises
(the “Vacation Date”), Tenant shall submit to Landlord (i) its final activity
report for its operations at Port Columbus for the period ending on the Vacation
Date and (ii) payment of all fees and charges (including all landing fees and
general license/commission fees) due based upon the information contained in
such activity report.

 

(b)                      Utilities and Taxes.  Tenant shall be responsible for
and pay all charges for utilities supplied to or consumed at the Leased Premises
up to and including the Effective Date when invoices are issued by the supplying
utility companies.  Tenant shall also be responsible for and pay the real
property taxes on the Leased Premises for calendar year 2003 when the same
become due and payable, and, at such time as the  real property tax bills for
the Leased Premises for calendar year 2004 are issued by the Franklin County,
Ohio Treasurer, Tenant shall pay to Landlord a prorata portion of such taxes
based on the number of days in such year that the Lease was in effect.

 

IN WITNESS WHEREOF, the parties have caused this Lease Termination Agreement to
be executed by their duly authorized officers to be effective as of the
Effective Date, regardless of the actual date of execution by either party.

 

 

AIR NET SYSTEMS, INC., an Ohio
corporation

 

 

 

 

By:

/s/ Joel E. Biggerstaff

 

 

 

 

 

 

 

 

COLUMBUS REGIONAL AIRPORT
AUTHORITY

 

 

 

 

By:

/s/ and for Elaine Roberts/Robert E. Tanner Jr.,
General Counsel and designee

 

 

Elaine Roberts, President and CEO

 

--------------------------------------------------------------------------------


 

STATE OF OHIO,

COUNTY OF FRANKLIN, ss:

 

The foregoing instrument was acknowledged before me this 15 day of December,
2004 by Joel E.Biggerstaff, the CEO of AirNet Systems, Inc., an Ohio
corporation, on behalf of the corporation.

 

 

 

/s/ Ann Mancuso

 

 

Notary Public

 

STATE OF OHIO,

COUNTY OF FRANKLIN, ss:

 

The foregoing instrument was acknowledged before me this 15 day of December,
2004 by Robert E. Tanner, Jr. designee for Elaine Roberts, the President and CEO
of Columbus Regional Airport Authority, a port authority organized and existing
under Chapter 4582 of the Ohio Revised Code, on behalf of the port authority.

 

 

/s/ Ann Mancuso

 

 

Notary Public

 

--------------------------------------------------------------------------------

 